DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-2 and 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hills et al. (US 2012/0287007 A1) in view of Brandau et al. (US 2013/0300621 A1).
In claim 1, Hills discloses in Figs. 1-3, a parabolic reflector antenna, comprising: 
a dish reflector (8); 
a feed boom waveguide (6) having a proximal end (at feed hub 5) coupled to said dish reflector (8; see Figs. 1-2); 
a sub-reflector assembly (14); and 
a dielectric lens (boom disk 18 equated to dielectric lens) on said feed boom waveguide (6) at a location intermediate the proximal and distal ends thereof (18 is on outer surface of the boom 6 between feed hub 5 and sub-reflector 14 in Fig. 3);
with the exception of explicitly disclosing the sub-reflector assembly (14) comprising a dielectric block coupled to a distal end of said feed boom waveguide and a sub-reflector adjacent a distal end of the dielectric block.
However, in the same field of endeavor, Brandau discloses in Fig. 2-3, a sub-reflector assembly (1) comprising a dielectric block (10) coupled to a distal end of said feed boom waveguide (3) and a sub-reflector (15) adjacent a distal end of the dielectric block (10).
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a front feed reflector antenna with a dish reflector that has a wave guide is coupled to a proximal end of the dish reflector, projecting into the dish reflector along a longitudinal axis.
In claim 2, Hills in view of Brandau discloses the antenna of Claim 1, wherein Hills further discloses said dielectric lens (18) and said feed boom waveguide (6) are in coaxial alignment (Fig. 3).
In claim 4, Hills in view of Brandau discloses the antenna of Claim 1, wherein Hills further discloses said dielectric lens (18) is annular-shaped (circular-shaped).
4.	Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hills et al. in view of Brandau et al. as applied to claim 1 above, and further in view of Roberts (US 2014/0292605 A1).
In claim 3, Hills in view of Brandau discloses the antenna of Claim 1; with the exception of explicitly disclosing wherein said feed boom waveguide is a dual-band waveguide.

 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a reflector antenna includes a dual-band waveguide feed and a splashplate support arranged to define a space between the waveguide feed aperture and the splashplate.
5.	Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hills et al. in view of Brandau et al. as applied to claim 1 above, and further in view of Enokuma (US 6,081,170).
In claim 10, Hills in view of Brandau discloses the antenna of Claim 1; with the exception of disclosing wherein said feed boom waveguide comprises inner and outer waveguides in coaxial alignment; and wherein said dielectric lens surrounds the inner and outer waveguides.
However, Enokuma discloses in Fig. 7, wherein said feed boom waveguide comprises inner (4) and outer (3) waveguides in coaxial alignment; wherein Hills teaches said dielectric lens (18) surrounds the outer waveguide (6).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a dual frequency primary radiator, which can handle two frequencies of radio waves with two components of polarization, and receive and transmit their signals in an efficient manner.
6.	Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hills et al. in view of Brandau et al. as applied to claim 1 above, and further in view of Clymer et al. (US 20100188304).
In claim 11, Hills in view of Brandau discloses the antenna of Claim 1; with the exception of disclosing wherein said dielectric lens comprises a cross-linked polystyrene material.
However, Clymer, discloses in paragraph [0018] the plurality of dielectric lenses may comprise, for example, a cross-linked polystyrene material or, for example, Rexolite.TM.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a broadband antenna having a dielectric lens of a cross-linked polystyrene material, wherein the broadband antenna may be used on passenger vehicles. 
7.	Claim 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hills et al. in view or Roberts.
In claim 14, Hills discloses a microwave antenna subassembly (Fig. 3), comprising: 
waveguide (6); 
a dielectric lens (boom dick 18 equated to dielectric lens) on a portion of waveguide (6); and
a sub-reflector assembly (14) coupled to a distal end waveguide (far end of waveguide 6);
with the exception of disclosing wherein the waveguide 6 is a dual-band waveguide.
However, in the same field of endeavor, Roberts discloses in Fig. 2 feed boom waveguide (210) is a dual-band waveguide.
 Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a reflector antenna includes a dual-band waveguide feed and a splashplate support arranged to define a space between the waveguide feed aperture and the splashplate. 
18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Hills in view of Roberts as applied to claim 14 above, and further in view of Enokuma.
In claim 18, Hills in view of Roberts discloses the sub-assembly of Claim 14; wherein Hills further discloses said dielectric lens (18) surrounds a portion of the outer waveguide (6); 
with the exception of disclosing wherein said dual-band waveguide comprises inner and outer waveguides in coaxial alignment.
However, Enokuma discloses in Fig. 7, wherein a waveguide comprises inner (4) and outer (3) waveguides in coaxial alignment.
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to combine the teachings in order to provide a dual frequency primary radiator, which can handle two frequencies of radio waves with two components of polarization, and receive and transmit their signals in an efficient manner.
Allowable Subject Matter
9.	Claims 5-9, 12-13, 15-17, and 19-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
       Related Prior Art
10.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure
Baird et al. (US 6,724,349) teaches splashplate antenna system with improved waveguide and splashplate (sub-reflector) designs.
Syed et al. (US 7,138,958) teaches a radome adapted to reduce backlobes of an associated reflector antenna via application of a conductive ring with an inward facing edge about the periphery of the radome.
Zelenski et al. (US 9,634,400) teaches an antenna has a waveguide horn extending from a main reflector. A dielectric tube extends from the distal end of the waveguide horn to support a sub-reflector in the focal region of the main reflector.
    Examiner’s Remarks
11.	Plummer et al. (US 2,617,029) is considered to be an applicable prior art, alone or in combinations of other prior arts of records, disclosing a dielectric lens 76 on outer of a waveguide 15. The Examiner reserves the right to apply this prior art at later time when deemed necessary.

12.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to VIBOL TAN whose telephone number is (571)272-1811.  The examiner can normally be reached on M-F 7:00am-3:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Taningco can be reached on 571-272-8048.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.





/VIBOL TAN/Primary Examiner, Art Unit 2844